Case 3:07-cr-30015-SMY Document 144 Filed 08/28/20 Page 1 of 3 Page ID #545




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA                          )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 07-cv-30015-SMY
                                                   )
 LARRY SHABBAZ GOODEN, JR.,                        )
                                                   )
                         Defendant.                )


                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Defendant Larry Shabbaz Gooden, Jr. filed a Motion to Vacate, Set Aside, and Correct

Sentence Pursuant to 28 U.S.C. § 2255. He challenges his sentence based on the Supreme Court’s

decision in United States v. Davis, finding that the “residual” definition of a crime of violence in

18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague. 139 S.Ct. 2319 (2019) (Doc. 141). The

Government moves to dismiss Gooden’s Petition for lack of jurisdiction (Doc. 143). For the

following reasons, the Government’s Motion is GRANTED and Gooden’s Petition is

DISMISSED.

       Under Rule 4(b) of the Rules Governing § 2255 Proceedings in the United States District

Courts, a judge receiving a § 2255 petition must conduct a preliminary review and, “[i]f it plainly

appears from the motion, any attached exhibits, and the record of prior proceedings that the moving

party is not entitled to relief, the judge must dismiss the motion and direct the clerk to notify the

moving party.” A preliminary review of Gooden’s Petition reveals that it must be dismissed as an

unauthorized second or successive habeas petition.




                                             Page 1 of 3
Case 3:07-cr-30015-SMY Document 144 Filed 08/28/20 Page 2 of 3 Page ID #546




       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) “governs § 2255

proceedings and imposes tight limits on second or successive petitions.” Vitrano v. United States,

721 F.3d 802, 806 (7th Cir. 2013) (citing Suggs v. United States, 705 F.3d 279, 285 (7th Cir.

2013)). Specifically, AEDPA “allows every prisoner one full opportunity to seek collateral

review.” Vitrano, 721 F.3d at 806 (quoting Johnson v. United States, 196 F.3d 802, 805 (7th Cir.

1999)). Any additional, later-filed petition under 28 U.S.C. § 2255 is a “second or successive”

motion, which a district court may not entertain “unless the prisoner has first obtained

authorization to file from the court of appeals.” United States v. Obeid, 707 F.3d 898, 901 (7th

Cir. 2013) (citing 18 U.S.C. §§ 2244(a); 2255(h)).

       Gooden previously filed a § 2255 Petition and received a full round of collateral review

(see Gooden v. United States, Case No. 16-cv-530). The instant Habeas Petition is Gooden’s

second attempt at relief under § 2255, and as such, requires prior approval from the Seventh Circuit

Court of Appeals. Therefore, this Court is without jurisdiction to consider the pending Petition.

Obeid, 707 F.3d at 901 (citing Nuñez v. United States, 96 F.3d 990, 991 (7th Cir. 1996)).

       The Government’s Motion to Dismiss is GRANTED and Gooden’s Habeas Petition Under

28 U.S.C. § 2255 is DISMISSED for lack of jurisdiction.

                            CERTIFICATE OF APPEALABILITY

       Rule 11(a) of the Rules Governing Section 2254 Proceedings instructs the district court to

“issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”

A certificate of appealability may issue only if the petitioner “has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller–El v. Cockrell, 537 U.S. 322,

336 (2003). To meet this requirement, the petitioner must “demonstrate that reasonable jurists

would find the district court’s assessment of his constitutional claims debatable or wrong.” United



                                             Page 2 of 3
Case 3:07-cr-30015-SMY Document 144 Filed 08/28/20 Page 3 of 3 Page ID #547




States v. Fleming, 676 F.3d 621, 625 (7th Cir. 2012) (quoting Tennard v. Dretke, 542 U.S. 274,

281 (2004)). The petitioner need not show that his appeal will succeed, but he must show

“something more than the absence of frivolity” or the existence of mere “good faith” on his part.

Miller-El, 537 U.S. at 337, 338.

        Here, because Gooden did not receive permission to file a successive § 2255 petition, he is

not entitled to issuance of a certificate of appealability.


        IT IS SO ORDERED.

        DATED: August 28, 2020




                                                        STACI M. YANDLE
                                                        United States District Judge




                                              Page 3 of 3
